


110 HR 6968 IH: Helping Those Who Serve

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6968
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Ms. Moore of
			 Wisconsin (for herself, Mr.
			 McGovern, Mr. Grijalva,
			 Ms. Bordallo,
			 Ms. Woolsey,
			 Mr. Rush, Mr. Filner, Ms.
			 Schakowsky, Mr. Kagen,
			 Mr. Abercrombie,
			 Mr. Sestak,
			 Ms. Loretta Sanchez of California,
			 Mr. Kucinich, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to conduct a
		  demonstration project regarding access to mental health services by members of
		  the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Those Who Serve
			 Act.
		2.FindingsCongress finds the following:
			(1)Increasing numbers of members of the Armed
			 Forces serving in Afghanistan and Iraq are suffering from the significant
			 injuries of the current conflict: post traumatic stress disorder and traumatic
			 brain injury (hereafter in this Act referred to as PTSD and
			 TBI, respectively) .
			(2)A
			 recent report by the RAND Corporation estimated that of the 1.64 million
			 individuals who have been deployed to Afghanistan and Iraq, approximately
			 300,000 individuals currently suffer from PTSD or major depression and that
			 320,000 report having a probable TBI during deployment.
			(3)The need for
			 mental health services is likely to increase because deployment lengths have
			 increased in the last year, the number of troops who have served in multiple
			 deployments is increasing, and the breaks between deployments have been
			 infrequent.
			(4)Several experts
			 have noted the difficulties faced by members of the Armed Forces in getting
			 screened, diagnosed, and treated for PTSD and TBI. The RAND report found that,
			 of those who met diagnostic criteria for PTSD or major depression, only 53
			 percent had seen a physician or mental health provider to seek help for a
			 mental health problem in the past 12 months.
			(5)Stigma remains a
			 critical barrier to members of the Armed Forces who may be in need of
			 psychological care, especially fears that seeking mental health care will lower
			 the confidence of others in their abilities, threaten career advancement and
			 security clearances, and possibly cause removal from their unit.
			(6)Stigma may be
			 greatest among those individuals with the greatest need for mental health
			 services.
			(7)To
			 combat stigma, the Mental Health Task Force of the Department of Defense and
			 others have noted the need for the Department to reexamine its policies,
			 including those policies related to command notification or self-disclosure of
			 psychological health issues that contribute to fears that seeking mental health
			 care will negatively affect career opportunities or advancement.
			(8)The Mental Health
			 Task Force stated that this widespread perception that seeking
			 psychological health services is costly to an individual’s career … must be
			 challenged through thoughtful refinements in command notification policies,
			 including redefining the balance between the need to encourage those in need to
			 seek help and the need for commanders to know in order to maintain force
			 readiness.
			(9)Congress
			 recognizes that much change is under way to implement numerous recommendations
			 to address concerns that soldiers in need of mental health services for PTSD
			 and other conditions are not receiving, including efforts led by the Department
			 of Defense and the Department of Veterans Affairs.
			(10)However, without
			 addressing stigma at all levels, including structurally, these laudable efforts
			 may not accomplish their goals.
			(11)In its July 2007
			 report, the Mental Health Task Force called for ending overly conservative
			 policies that have the unintentional consequence of fueling erroneous beliefs
			 that seeking psychological health care invariably results in permanent damage
			 to one’s military career. For example, the Task Force called for allowing, in
			 the case of alcohol use by a member of the Armed Forces, for the member to
			 receive appropriate and non-prejudicial education and preventive services,
			 without a requirement for command notification, when, in a clinician’s
			 judgment, the alcohol use does not warrant a diagnosis of substance abuse or
			 dependency or does not require entry into a formal treatment program.
			(12)In May,
			 responding to some of these concerns, Secretary of Defense Robert Gates
			 reportedly approved a change in the Department’s security clearance process to
			 help remove the stigma associated with seeking mental health care. Under the
			 change, members of the Armed Forces and employees of the Department of Defense
			 who have received mental health care will no longer have to acknowledge that
			 when they fill out standard security clearance forms, unless the treatment was
			 court-ordered or involved violence.
			(13)Congress
			 encourages the Department to explore further changes to notification and other
			 policies to further reduce stigma among members of the Armed Forces, especially
			 as it relates to career opportunities.
			3.Mental health
			 services access demonstration project
			(a)Demonstration
			 project requiredThe Secretary of Defense shall conduct a
			 demonstration project designed to develop and test options for the
			 following:
				(1)Increasing access
			 of members of the Armed Forces returning from deployment abroad, and family
			 members of such members, to accessible, safe, and confidential mental health
			 counseling.
				(2)Reducing stigma
			 and perceived career repercussions associated with such members seeking such
			 services.
				(3)Making high
			 quality mental health services more user friendly and accessible for members of
			 the Armed Forces and their family members, including making services available
			 outside standard working hours.
				(b)PurposeThe
			 purpose of the demonstration project is to provide high-quality treatment,
			 using (to the extent practicable) evidence-based treatment, for a broad range
			 of mental health conditions, including post-traumatic stress disorder and
			 depression, with the goal of early intervention to promote effective coping and
			 resilience.
			(c)Duration of
			 projectThe demonstration project authorized by this section
			 shall be implemented for a period of three years beginning not later than one
			 year after the date of the enactment of this Act.
			4.Special working
			 group on confidentiality
			(a)EstablishmentThe
			 Secretary of Defense, acting through the Assistant Secretary of Defense for
			 Health Affairs, shall establish a Special Working Group, which shall be
			 composed of mental health professionals from each of the Armed Forces,
			 officials from the Surgeon General Offices at each Armed Force, members of the
			 Armed Forces who have been deployed in support of Operation Enduring Freedom or
			 Operation Iraqi Freedom, and other members as determined appropriated by the
			 Assistant Secretary.
			(b)AppointmentThe
			 Secretary shall make every effort to appoint members of the working group not
			 later than 60 days after the date of the enactment of this Act.
			(c)PurposeThe
			 Special Working Group shall develop guidelines and make recommendations about
			 regulations to ensure that confidentiality is protected to the maximum extent
			 possible for members of the Armed Forces participating in the demonstration
			 project.
			(d)Specific
			 dutiesIn addition to such other duties as the Secretary may
			 assign to the Working Group, the duties of the Working Group shall include the
			 following:
				(1)Review of
			 requirements for documentation of health care visitsThe review
			 of current policies, questionnaires, and other relevant documents that require
			 official documentation of health care visits by a member of the Armed Forces
			 seeking mental health services, including when access to such services must be
			 documented in the personnel record of a member.
				(2)Criteria for
			 changes to command notificationThe development of guidelines and
			 criteria for the demonstration project to address any needed changes to
			 military command notification requirements to ensure that a visit to an
			 off-base treatment site by a member of the Armed Forces for mental health
			 services is not recorded on any military medical or other record of the member,
			 except in accordance with guidelines developed under paragraph (3).
				(3)Guidelines for
			 breach of confidentialityThe development of guidelines for the
			 demonstration project to address the circumstances under which the
			 confidentiality protections afforded to a member of the Armed Forces
			 participating in the demonstration project may be breached and notification to
			 military commanders and documentation in personnel records may be made. Such
			 guidelines shall provide, in general, that confidentiality may be broken only
			 if a mental health professional determines that the member is a threat to the
			 member or to another person.
				(4)Criteria to
			 limit access to treatment recordsThe development of criteria for
			 the demonstration project for limiting access to the treatment records of
			 members of the Armed Forces treated at the demonstration locations, including
			 when to allow, if appropriate, appropriate access and notification to military
			 commanders consistent with guidelines developed under paragraph (3).
				(5)Criteria for
			 fitness for dutyThe development of criteria for determining
			 fitness for duty and deployment for a member of the Armed Forces that does not
			 depend solely on the number of visits to mental health providers by the
			 member.
				(6)Guidelines for
			 paymentThe development of guidelines for ensuring that
			 demonstration sites under the demonstration project receive payment from the
			 Department of Defense for treating members of the Armed Forces notwithstanding
			 any requirements of the Department that prohibit such payments without certain
			 commander notification or personnel documentation requirements.
				(7)Changes related
			 to disclosure of services received under projectThe provision of
			 changes as necessary to ensure that those receiving care at demonstration
			 locations are not required to reveal any services they receive at these
			 locations on any military form or questionnaire, except to comply with any
			 guidelines developed under paragraph (3).
				(8)Standards to
			 assess effectiveness of projectThe development of evaluation
			 standards and criteria to use to assess the effectiveness of the demonstration
			 project in increasing access to care, decreasing stigma, and improving high
			 quality mental health care provided to members of the Armed Forces. As
			 appropriate, the evaluation should be structured to include both pre- and
			 post-demonstration assessments of changes in—
					(A)access and
			 utilization of care;
					(B)costs of
			 care;
					(C)outcomes of
			 care;
					(D)member satisfaction
			 with access to and quality of care; and
					(E)impact on the
			 ability of military commanders to determine member fitness for duty and
			 deployability.
					(e)Submission of
			 plan and deadline
				(1)PlanThe
			 Special Working Group shall submit to the Secretary of Defense a plan with
			 details on the implementation and evaluation of the demonstration project.
			 After approval of the plan by the Secretary, the Special Working Group shall
			 submit to Congress the plan.
				(2)DeadlineAll
			 duties of the Special Working group, including submission of the plan under
			 paragraph (1), shall be completed before selection of any site of the
			 demonstration project under section 3 but in no case shall the date of
			 completion of such duties be later than one year after the date of the
			 enactment of this Act.
				(f)Application of
			 guidelines and recommendationsThe guidelines and other
			 recommendations, including changes and standards, developed by the Special
			 Working Group under this section shall be applicable only to the demonstration
			 project unless the Secretary of Defense determines otherwise.
			5.Advisory group
			 for oversight of demonstration program
			(a)EstablishmentThe
			 Secretary of Defense shall establish an advisory group of qualified individuals
			 to oversee implementation of the demonstration project.
			(b)DutiesThe
			 advisory group shall—
				(1)ensure that the
			 demonstration project adheres to the guidelines developed by the Special
			 Working Group under section 4;
				(2)ensure that plans
			 for implementing the demonstration at selected sites are developed and
			 include—
					(A)outreach
			 strategies to ensure that participants in the project are informed about the
			 availability of the programs being provided under the project; and
					(B)a plan for
			 training and certifying mental health providers as well as the development of
			 strategies and settings, including settings that are not located at military
			 treatment facilities, where care can be offered;
					(3)ensure that the
			 demonstration project has detailed evaluation plans, using the criteria and
			 standards developed by the Special Working Group; and
				(4)ensure that
			 independent evaluations of the demonstration project are conducted in
			 accordance with the guidelines developed by the Special Working Group, and that
			 the results of those evaluations are provided to the Secretary of
			 Defense.
				6.Reports on
			 demonstration project
			(a)Reports
			 required
				(1)In
			 generalThe Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives two reports on
			 the demonstration project.
				(2)First
			 reportThe first report shall examine and assess the plan
			 developed by the Special Working Group under section 4(e)(1) for implementation
			 and evaluation of the demonstration project.
				(3)Second
			 reportThe second report shall include the following:
					(A)The results of the
			 demonstration project, evaluated in accordance with the guidelines and other
			 criteria, changes, and standards developed by the Special Working Group.
					(B)Recommendations
			 on whether any of the policy changes tested in the demonstration project should
			 be adopted throughout the Department of Defense.
					(C)A plan to ensure
			 that each member of the Armed Forces participating in the demonstration project
			 continues to have access to mental health services and providers after the
			 conclusion of the demonstration project.
					(b)DeadlinesThe first report under this section shall
			 be submitted not later than one year after the date the demonstration project
			 begins to be implemented. The second report shall be submitted at the
			 completion of the demonstration project.
			7.Study and report
			 on retention of military mental health professionals
			(a)StudyThe
			 Secretary of Defense, in consultation with the Surgeon General of each branch
			 of the Armed Forces, shall conduct a study to determine the reasons for
			 attrition among military mental health professionals and to make
			 recommendations to increase recruitment and retention of military mental health
			 professionals, such as through scholarships, loan forgiveness, or updates in
			 current recruiting bonuses.
			(b)ReportNot
			 later than six months after the date of the enactment of this Act, the
			 Secretary of Defense shall submit to Congress a report on the study conducted
			 and recommendations made under subsection (a), including—
				(1)the estimated cost
			 of implementing each such recommendation;
				(2)with respect to
			 each branch of the Armed Forces, an estimate of the existing number of military
			 mental health professionals and the estimated number of such professionals
			 required to meet demand, including for future years, for mental health
			 services; and
				(3)any
			 recommendations for legislative changes necessary to implement the
			 recommendations made under such study.
				(c)Military mental
			 health professional definedFor purposes of this section, the
			 term military mental health professional means a mental health
			 professional who provides mental health services to members of the Armed
			 Forces, whether such professional is a member of the Armed Forces, an employee
			 of the Department of Defense, or a contractor of the Department of
			 Defense.
			
